Citation Nr: 1102325	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  09-29 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic bilateral 
hearing loss disability.  

2.  Entitlement to service connection for chronic hypertension.  

3.  Entitlement to service connection for a chronic colon 
disorder to include an ascending colon polyp and sigmoid 
diverticula.  

4.  Entitlement to service connection for a chronic pulmonary 
disorder to include chronic obstructive pulmonary disease, 
airways disease, impaired breathing, and chest pain.  

5.  Entitlement to a total rating for compensation purposes based 
on individual unemployability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from March 1967 to February 1969.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a November 2008 rating decision of the Nashville, 
Tennessee, Regional Office (RO) which denied both service 
connection for bilateral hearing loss disability, hypertension, a 
colon disorder to include an ascending colon polyp and sigmoid 
diverticula, a pulmonary disorder to include chronic obstructive 
pulmonary disease (COPD), airways disease, impaired breathing, 
and chest pain and a total rating for compensation purposes based 
on individual unemployability.  In August 2010, the Veteran was 
afforded a videoconference hearing before the undersigned 
Veterans Law Judge.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

The Veteran asserts that service connection for chronic bilateral 
hearing loss disability, chronic hypertension, a chronic colon 
disorder, and a chronic pulmonary disorder is warranted as his 
bilateral hearing loss disability was aggravated and his chronic 
hypertension was caused by his inservice noise exposure and his 
chronic colon and pulmonary disorders were caused by his intake 
of fatty foods during active service.  He contends that the 
claimed service-connected disabilities render him unemployable.  

In his June 2008 Veterans Application for Increased Compensation 
Based on Unemployability (VA Form 21-8940) and a March 2009 
written statement, the Veteran reported that he was in receipt of 
Social Security Administration (SSA) disability benefits.  
Documentation of the Veteran's SSA award of disability benefits, 
if any, and the evidence considered by the SSA in granting or 
denying the Veteran's claim is not of record.  The United States 
Court of Appeals for Veterans Claims (Court) has clarified that 
the VA's duty to assist the Veteran includes an obligation to 
obtain the records from the SSA.  Masors v. Derwinski, 2 Vet. 
App. 181, 187-188 (1992). 

At the August 2010 videoconference before the undersigned 
Veterans Law Judge, the Veteran testified that he began 
undergoing private audiological testing in 1981.  Private 
audiological evaluations dated before October 2005 are not of 
record.  

The VA should obtain all relevant VA and private clinical 
documentation which could potentially be helpful in resolving the 
Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran's service treatment records indicate that he was seen 
for respiratory complaints including upper respiratory 
infections.  A March 1968 treatment entry notes that the Veteran 
complained of asthma.  At the videoconference before the 
undersigned Veterans Law Judge, the Veteran testified that his 
hypertension was the result of his inservice noise exposure and a 
VA nurse had orally stated that his chronic pulmonary and colon 
disabilities were related to his inservice intake of fatty foods.  

The Veteran has not been afforded a VA examination which 
addresses the nature and etiologies of his chronic hypertensive, 
colon, and pulmonary disabilities.  The VA's duty to assist 
includes, in appropriate cases, the duty to conduct a thorough 
and contemporaneous medical examination which is accurate and 
fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. 
Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that 
VA has constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that such 
documents are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually before 
the adjudicating body.  Accordingly, the RO should request VA 
medical records pertaining to the veteran that are dated from 
January 2009.

Based on the Board's decision to remand the Veteran's claims of 
entitlement to service connection, the Board finds that the 
Veteran's claim of entitlement to a total disability rating based 
on individual unemployment (TDIU) is inextricably intertwined 
with these service- connection claims.  See Harris v. Derwinski, 
1 Vet. App. 180 (1991) (noting that two issues are "inextricably 
intertwined" when they are so closely tied together that a final 
decision on one issue cannot be rendered until a decision on the 
other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
provide information as to all post-service 
treatment of his chronic hearing loss 
disability, hypertension, colon disability, 
and pulmonary disability including the 
names and addresses of all health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
the RO should contact all identified health 
care providers and request that they 
forward copies of all available clinical 
documentation pertaining to treatment of 
the Veteran, not already of record, for 
incorporation into the claims file.

2.  Associate with the claims file all 
relevant VA medical treatment records 
dating from January 2009.  

3.  Contact the SSA and request that it 
provide documentation of the Veteran's 
award of disability benefits or the denial 
thereof and copies of all records developed 
in association with the Veteran's award of 
disability benefits for incorporation into 
the record.  

4.  After completion of the action 
requested in paragraphs 1 to 3, then 
schedule the Veteran for a VA examination 
for compensation purposes in order to 
determine the current nature and etiology 
of his chronic hypertension, colon 
disability, and pulmonary disability.  All 
indicated tests and studies should be 
accomplished and the findings then reported 
in detail. 

The examiner or examiners should advance 
opinions addressing the following 
questions:

a.  Is it more likely than not (i.e., 
probability greater than 50 percent); 
at least as likely as not (i.e., 
probability of 50 percent); or less 
likely than not (i.e., probability 
less than 50 percent) that any 
identified chronic hypertensive 
disorder had its onset during active 
service; is related to the Veteran's 
inservice noise exposure; or otherwise 
is related to active service.

b.  Is it more likely than not (i.e., 
probability greater than 50 percent); 
at least as likely as not (i.e., 
probability of 50 percent); or less 
likely than not (i.e., probability 
less than 50 percent) that any 
identified chronic colon disorder had 
its onset during active service; is 
related to the Veteran's inservice 
consumption of fatty foods; or 
otherwise is related to active 
service.

c.  Is it more likely than not (i.e., 
probability greater than 50 percent); 
at least as likely as not (i.e., 
probability of 50 percent); or less 
likely than not (i.e., probability 
less than 50 percent) that any 
identified chronic pulmonary disorder 
had its onset during active service; 
is etiologically related to the 
Veteran's inservice respiratory 
complaints and/or consumption of fatty 
foods; or otherwise is related to 
active service.

Send the claims folder to the examiner or 
examiners for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  The examiner or examiners are 
requested to provide a rationale for all 
stated opinions.  

5.  Then readjudicate the issues of the 
Veteran's entitlement to service connection 
for chronic bilateral hearing loss 
disability, chronic hypertension, a chronic 
colon disorder to include an ascending 
colon polyp and sigmoid diverticula, and a 
chronic pulmonary disorder to include COPD, 
airways disease, impaired breathing, and 
chest pain and a total rating for 
compensation purposes based on individual 
unemployability.  If the benefits sought on 
appeal remains denied, the Veteran and his 
accredited representative should be issued 
a supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the Veteran's claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered, 
since the issuance of the statement of the 
case.  The Veteran should be given the 
opportunity to respond to the SSOC before 
the case is returned to the Board.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  

